IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. PD-0702-13



                               SYLVESTER KELLY, Appellant

                                                   v.

                                     THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SIXTH COURT OF APPEALS
                           GREGG COUNTY

                K ELLER, P.J., filed a concurring opinion.

       The principle of subsidiarity is the concept that a central authority should have a subsidiary

function, performing only those tasks that cannot be performed effectively at a more immediate or

local level. It is the idea that problems are best solved where they occur in an organization. I believe

that the courts of appeals understand better than we do what is necessary to ensure that appellants are

able to review the appellate record. Despite the mistake in this case, it appears that each court has

a process that effectively addresses the matter. Because I think that this Court imposes an

unnecessary burden upon the courts of appeals, I join its judgment but not its opinion.

Filed: June 25, 2014
Publish